—In an action, inter alia, for a judgment declaring that the plaintiff is not obligated to defend and indemnify its insured with regard to an action brought by the defendant David Perez pending in the Supreme Court, Bronx County, as a result of an accident which occurred on December 3, 1994, the defendant David Castillo appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), dated January 24, 2001, which denied his motion to vacate a judgment dated August 29, 2000, entered upon his default in appearing in the action.
Ordered that the order is reversed, on the law, with costs, *707the motion is granted, the judgment dated August 29, 2000, is vacated, and the matter is remitted to the Supreme Court, Nassau County, for further proceedings in accordance herewith.
The Supreme Court erred in denying the appellant’s motion to vacate the default judgment as he demonstrated both a reasonable excuse for his default and a meritorious defense to the action (see, Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Szilaski v Aphrodite Constr. Co., 247 AD2d 532; Betancourth v Pacheco, 232 AD2d 442). S. Miller, J. P., McGinity, Schmidt and Townes, JJ., concur.